
	
		I
		111th CONGRESS
		2d Session
		H. R. 5945
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Gulf of Mexico Energy Security Act of 2006
		  to increase the amount of Gulf of Mexico oil and gas lease revenue shared with
		  Gulf States.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Our Share (S.O.S.)
			 Act.
		2.Increase in
			 amount of Gulf of Mexico oil and gas lease revenue shared with Gulf
			 States
			(a)Acceleration of
			 planned sharing of revenue from all Gulf of Mexico leases entered into on and
			 after 12/20/06The Gulf of
			 Mexico Energy Security Act of 2006 (division C of Public Law 109–432; 43 U.S.C.
			 1331 note) is amended—
				(1)in section
			 102(9)(A)—
					(A)in clause (i), by
			 striking 2016 and inserting 2009; and
					(B)in clause
			 (ii)—
						(i)by
			 striking 2017 and inserting 2010; and
						(ii)by
			 striking 2016 and inserting 2009; and
						(2)in section
			 105(b)—
					(A)in paragraph
			 (1)—
						(i)in
			 the paragraph heading, by striking 2016 and inserting 2009; and
						(ii)in
			 subparagraph (A), by striking 2016 and inserting
			 2009; and
						(B)in paragraph (2)—
						(i)in
			 the paragraph heading, by striking 2017 and inserting 2010; and
						(ii)in
			 subparagraph (A), by striking 2017 and inserting
			 2010.
						(b)Sharing of
			 revenue from all Gulf of Mexico leases entered into before
			 12/20/06The Gulf of Mexico
			 Energy Security Act of 2006 (division C of Public Law 109–432; 43 U.S.C. 1331
			 note) is amended—
				(1)in section 102(9)(A)(ii), by striking
			 entered into on or after the date of enactment of this Act and
			 all that follows and inserting entered into before, on, or after the
			 date of enactment of this Act for any area in the Gulf of Mexico.;
			 and
				(2)in section
			 105(b)(2)(A)—
					(A)in clause (i), by
			 striking and at the end;
					(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(iii)the amount made available under subsection
				(a)(2) from any lease entered into within any other area shall be allocated to
				each Gulf producing State using rules substantially similar to the rules in
				clauses (i) and
				(ii).
							.
					(c)Repeal of
			 limitation on amount of distributed qualified outer Continental Shelf
			 revenuesSection 105(f) of
			 the Gulf of Mexico Energy Security Act of 2006 (division C of Public Law
			 109–432; 43 U.S.C. 1331 note) is repealed.
			(d)ApplicationThe amendments made by this section shall
			 apply only to rentals, royalties, bonus bids, and other sums received by the
			 United States on and after the date of the enactment of this Act.
			
